FILED
                            NOT FOR PUBLICATION
                                                                            FEB 17 2016
                    UNITED STATES COURT OF APPEALS                       MOLLY C. DWYER, CLERK
                                                                          U.S. COURT OF APPEALS


                             FOR THE NINTH CIRCUIT


ROBYN HOLLOWAY and STERLING                      No. 14-16079
HOLLOWAY,
                                                 D.C. No. 2:12-cv-02120-MCE-
              Plaintiffs,                        CKD

 v.
                                                 MEMORANDUM*
UNITED STATES OF AMERICA,

              Defendant - Appellee,

  v.

SECURITY NATIONAL INSURANCE
COMPANY, Proposed Intervenor-
Plaintiff; et al.,

              Movant - Appellant.


                  Appeal from the United States District Court
                      for the Eastern District of California
             Morrison C. England, Jr., Chief District Judge, Presiding

                            Submitted February 12, 2016**
                              San Francisco, California

        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Before: SILVERMAN and TALLMAN, Circuit Judges and LASNIK,*** District
Judge.

      Security National Insurance Company appeals the district court’s denial of

its motion to intervene in a Federal Tort Claim Act action filed by Robyn and

Sterling Holloway. We have jurisdiction pursuant to 28 U.S.C. § 1291 and review

de novo. Vacek v. U.S. Postal Serv., 447 F.3d 1248, 1250 (9th Cir. 2006);

Canatella v. California, 404 F.3d 1106, 1112 (9th Cir. 2005). We affirm.

      The district court properly denied for lack of subject matter jurisdiction the

insurance company’s request to intervene because no party filed an administrative

claim on behalf of the insurance company. See 28 U.S.C. § 2675(a); McNeil v.

United States, 508 U.S. 106, 113 (1993); Brady v. United States, 211 F.3d 499, 502

(9th Cir. 2000). Because the filing of an administrative claim pursuant to 28

U.S.C. § 2675(a) is jurisdictional, Security National’s arguments that it could

intervene under the various rules of civil procedure lack merit. See Fed. R. Civ. P.

82; Canatella, 404 F.3d at 1113.

      AFFIRMED.




        ***
             The Honorable Robert S. Lasnik, Senior District Judge for the U.S.
District Court for the Western District of Washington, sitting by designation.
                                          2